Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   
None of the prior art of record teaches: (Partial features shown, see claims for full details)a) The real-time schedule unit coupled to the plurality of masters and controlling the plurality of masters to perform a plurality of tasks, a slave; and an access monitor circuit that detects address signals and access of the plurality of masters to the slave, wherein the slave comprises a memory, wherein the real-time schedule unit determines whether the address signals detected by the access monitor circuits indicate a consecutive predetermined address area in the memory, the task activation control pointer for setting a head address of the consecutive predetermined address area; and a task activation condition setting register for setting address information indicating a range of the consecutive predetermined address area, when the address signals detected by the access monitor circuit indicate an entirety of the consecutive predetermined address area determined based on the head address and the address information, the real-time schedule unit determines that input data required by an associated one of the plurality of tasks has been determined, and wherein the real-time schedule unit monitors whether input data for each of the plurality of tasks has been determined, and 

c) The real-time schedule unit coupled to the plurality of masters and controlling the plurality of masters to perform a plurality of tasks, monitors whether input data for each of the plurality of tasks has been determined, and executes a task of the plurality of tasks determined to have the input data, the transfer information obtaining circuit for obtaining the number of cycles accessing the slave from each of the plurality of masters, and the real-time schedule unit changes or/and performs scheduling access routes between the plurality of masters and the slave based on the number of cycles obtained by the transfer information obtaining circuit so that timing constraints are satisfied when there are the timing constraints for performing tasks. (Claim 16)
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182